Hammond, J.
Considering among other things shown by the evidence the dangerous character of the molten iron, what was to be done with it, the nature of the appliances to be used in handling it, the infrequency of their use, the degree of knowledge of the plaintiff and the general scope of his duties, we are of opinion that the questions whether the plaintiff was in the exercise of due care, whether the appliances were reasonably safe and proper, whether there was any negligence on the part of the defendant as to those appliances, and whether the plaintiff knew and appreciated, or ought to have known and appreciated the danger, were all questions of fact for the jury.

Exceptions overruled.